Case 1:18-cv-01940-LPS Document 104 Filed 09/07/21 Page 1 of 2 PageID #: 696




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 PFIZER INC., C.P. PHARMACEUTICALS               )
 INTERNATIONAL C.V., PF PRISM C.V.,              )
 PBG PUERTO RICO LLC, and PF PRISM               )
 IMB B.V.,                                       )
                                                 )
                        Plaintiffs,              )
                                                 )
                v.                               ) C.A. No. 18-1940 (LPS)
                                                 )
 TEVA PHARMACEUTICALS USA, INC.,                 )
                                                 )
                        Defendant.               )

                               STIPULATION OF DISMISSAL

        IT IS HEREBY STIPULATED AND AGREED by and among Pfizer Inc., C.P.

Pharmaceuticals International C.V., PF PRISM C.V., PBG Puerto Rico LLC, and PF PRISM

IMB B.V. (collectively, “Plaintiffs”) as plaintiffs in Civil Action No. 18-1940-LPS, and Teva

Pharmaceuticals USA, Inc. (“Defendant”), as defendant, by their attorneys, that

        (1)     Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all claims and counterclaims between

Plaintiffs and Defendant are dismissed without prejudice.

        (2)     Any protective orders entered by the Court shall remain in full force and effect

notwithstanding the dismissal of this action.

        (3)     The parties waive any right of appeal from this Order.

        (4)     Each party shall bear its own costs and fees in the above-captioned action.

        (5)     The U.S. District Court of Delaware retains jurisdiction to enforce and resolve

any disputes arising under the settlement agreement between Plaintiffs and Defendant.
Case 1:18-cv-01940-LPS Document 104 Filed 09/07/21 Page 2 of 2 PageID #: 697




MORRIS, NICHOLS, ARSHT & TUNNELL LLP         BAYARD, P.A.

/s/ Megan E. Dellinger                       /s/ Stephen B. Brauerman

Jack B. Blumenfeld (#1014)                   Stephen B. Brauerman (#4952)
Megan E. Dellinger (#5739)                   600 North King Street, Suite 400
1201 North Market Street                     Wilmington, DE 19801
P.O. Box 1347                                (302) 429-4232
Wilmington, DE 19899                         sbrauerman@bayardlaw.com
(302) 658-9200
jblumenfeld@morrisnichols.com                Attorneys for Defendant
mdellinger@morrisnichols.com

Attorneys for Plaintiffs

September 7, 2021



                SO ORDERED this: ______day of ______________________, 2021



                                ____________________________________
                                United States District Judge




                                         2
